                 Case 20-11177-KBO              Doc 586        Filed 08/27/20         Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
AKORN, INC., et al., 1                                            )   Case No. 20-11177 (KBO)
                                                                  )
                           Debtors.                               )   (Jointly Administered)
                                                                  )

               THE TEXAS COMPTROLLER OF PUBLIC ACCOUNTS,
         UNCLAIMED PROPERTY DIVISION’S OBJECTION TO DEBTORS’ SALE
                       (Relates to Dkt. No. 18, 181, 210, 438)

     COMES NOW, the Unclaimed Property Division of the Texas Comptroller of Public

Accounts, (“Texas Comptroller” or “Comptroller”), by and through the Office of the Texas

Attorney General, and respectfully files this Objection to Debtors’ Sale (Dkt. Nos. 18, 181, 210,

438). In support of its Objection, the Texas Comptroller respectfully states as follows.

                                                BACKGROUND

The Bankruptcy Case

         1.       On May 20, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”),

commencing the above-captioned cases (the “Chapter 11 Cases”).

         2.       On May 21, 2020, the Debtors filed the Debtors’ Motion Seeking Entry of an Order

(A) Authorizing and Approving Bidding Procedures, (B) Scheduling an Auction and a Sale




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced
Vision Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc.
(0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647);
Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
                  Case 20-11177-KBO              Doc 586       Filed 08/27/20   Page 2 of 6




Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Establishing Notice and

Procedures for the Assumption and Assignment of Certain Executory Contracts and Leases, and

(E) Granting Related Relief, (“Sale Motion”) [Dkt. No.18].

           3.       The Order (A) Authorizing and Approving Bidding Procedures, (B) Scheduling an

Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D)

Establishing Notice and Procedures for the Assumption and Assignment of Certain Executory

Contracts and Leases, and (E) Granting Related Relief (“Sale Order,”) [Dkt. No. 181] was

entered by the Court on June 15, 2020. On June 22, 2020, a Notice of Sale by Auction and Sale

Hearing was entered by the Court [Dkt 210]. On August 11, 2020, a Notice of Adjournment of

Confirmation and Sale Hearing was entered by the Court, [Dkt. 438] and provides that objections

to the Sale be filed no later than 1:00 p.m. (ET) on August 25, 2020.

           4.       Debtors, by and through Counsel, agreed to allow the Comptroller until 5:00 p.m.

(CST) on August 27, 2020, to file an objection to confirmation of the Plan and the Sale.

Unclaimed Property

           5.       The Texas Comptroller is tasked with the duty of collecting unclaimed property

(“Unclaimed Property”) 2 from entities conducting business in the State of Texas. While

Unclaimed Property can come in many different forms, typical examples include royalties returned

as undeliverable or a check payable to a former employee that is mailed to his or her last known

address and returned to the employer as undeliverable. Depending on the circumstances, it is not

uncommon for businesses to accrue millions of dollars in Unclaimed Property. Texas law requires




2
    Unclaimed Property is addressed in Title 6 of the Texas Property Code.
                                                          2
                  Case 20-11177-KBO              Doc 586      Filed 08/27/20   Page 3 of 6




such entities to file annual reports detailing the Unclaimed Property in its possession and remit the

property to the Texas Comptroller. 3

           6.       The Texas Comptroller is currently conducting a review of the amount of

Unclaimed Property held by the Debtors.

                                  OBJECTION AND BASIS THEREFOR

           7.       The Texas Comptroller objects to the Sale to the extent that it seeks to convey

Unclaimed Property, which is held in trust for the benefit of the State of Texas and is not property

of the Debtors’ estates.

           8.       Property interests are created and defined by State law absent a countervailing

federal interest. See Delaware v. New York, 507 U.S. 490, 501-02, 113 S. Ct. 1550, 1557, 123 L.

Ed. 2d 211 (1993), Butner v. United States, 440 U.S. 48, 55, 99 S. Ct. 914, 918, 59 L. ed. 2d 136

(1979), Standard Oil Co. v. State of N.J. by Parsons, 341 U.S. 428, 436 71 S. Ct. 822, 95. L. Ed.

1078 (1951), and In re Thorpe, 546 B.R. 172, 176 (Bankr. C.D. Ill.2016).

           9.       Texas law clearly provides that such Unclaimed Property is held in trust for the

State of Texas. 4 Because the Debtors hold Unclaimed Property in trust, it is not property of the

estate under Bankruptcy Code section 541.

           10.      As stated in the case of In re Megafoods Stores, Inc., “[i]t is well-settled that a

debtor does ‘not own an equitable interest in property he holds in trust for another,’ and that funds

held in trust are not ‘property of the estate.’” In re Megafoods Stores, Inc., 210 B.R. 351, 354

(B.A.P. 9th Cir. 1997), aff’d in part, vacated in part, 163 F.3d 1063 (9th Cir. 1998), citing Begier

v. I.R.S., 496 U.S. 53, 59 110 S. Ct. 2258, 2263, 110 L.Ed.2d 46 (1990).



3
    See Tex. Property Code § 74.301.
4
    See, e.g., Tex. Property Code §§ 72.103 and 74.708.
                                                          3
                  Case 20-11177-KBO         Doc 586     Filed 08/27/20     Page 4 of 6




           11.      Additionally, the Debtors are required to comply with state law obligations. 5 The

Texas Comptroller and the Office of the Texas Attorney General, on behalf of the Texas

Comptroller, intend to work with the Debtors and Debtors’ counsel to determine the amount of

Unclaimed Funds currently held by the Debtors, and are hopeful of a consensual resolution.

However, in light of the impending Sale Hearing, the Texas Comptroller hereby objects to any

attempt to sell Unclaimed Property held by the Debtors. The Texas Comptroller further reserves

all rights with respect to this issue with respect to any subsequent Plan confirmation stage of the

case.

           WHEREFORE, the Texas Comptroller respectfully requests that the Court (1) include a

provision in any order entered on the Sale either (a) providing that Unclaimed Property is not

property of the estate and is not included among the Sale Assets, or (b) providing that any

Unclaimed Property that may be conveyed by the Debtors remains held in trust by the purchaser

for the benefit of the State of Texas and that such purchaser assumes all obligations with respect

to any Unclaimed Property under applicable Texas law, and (2) grant such other and further relief,

both at law and in equity, to which the Texas Comptroller may justly be entitled.



                              [Remainder of Page Intentionally Left Blank]




5
    See 28 U.S.C. § 959(b).
                                                    4
            Case 20-11177-KBO   Doc 586   Filed 08/27/20     Page 5 of 6




Dated: August 27, 2020             Respectfully submitted,

                                   KEN PAXTON
                                   Attorney General of Texas

                                   JEFFREY C. MATEER
                                   First Assistant Attorney General

                                   RYAN L. BANGERT
                                   Deputy First Assistant Attorney General

                                   DARREN L. MCCARTY
                                   Deputy Attorney General for Civil Litigation

                                   RACHEL R. OBALDO
                                   Assistant Attorney General
                                   Chief, Bankruptcy & Collections Division

                                   /s/ Layla D. Milligan
                                   JASON B. BINFORD
                                   Texas State Bar No. 24045499
                                   LAYLA D. MILLIGAN
                                   Texas State Bar No. 24026015
                                   Office of the Attorney General of Texas
                                   Bankruptcy & Collections Division
                                   P. O. Box 12548 MC008
                                   Austin, Texas 78711-2548
                                   Telephone: (512) 463-2173
                                   Facsimile: (512) 936-1409
                                   jason.binford@oag.texas.gov
                                   layla.milligan@oag.texas.gov

                                   ATTORNEYS FOR THE TEXAS COMPTROLLER OF
                                   PUBLIC ACCOUNTS, UNCLAIMED PROPERTY
                                   DIVISION




                                      5
             Case 20-11177-KBO         Doc 586     Filed 08/27/20     Page 6 of 6




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served via the Court’s
Electronic Filing System on all parties requesting notice in this proceeding and that copies were
provided to the counsel and parties listed below via email notice, on August 27, 2020.



  Patrick J. Nash, Jr., P.C. (patrick.nash@kirkland.com)
  Gregory F. Pesce (gregory.pesce@kirkland.com)
  Christopher M. Hayes (christopher.hayes@kirkland.com)
  Nicole L. Greenblatt, P.C. (nicole.greenblatt@kirkland.com)
  Paul N. Heath (heath@rlf.com)
  Amanda R. Steele (steele@rlf.com)
  Zachary I. Shapiro (shapiro@rlf.com)
  Brett M. Haywood (haywood@rlf.com)
  Andrew Goldman (andrew.goldman@wilmerhale.com)
  Catherine Steege (csteege@jenner.com)
  Landon Raiford (lraiford@jenner.com)
  William Williams (wwilliams@jenner.com)
  Mark Minuti (mark.minuti@saul.com)
  Luke Murley (luke.murley@saul.com)
  Scott J. Greenberg (sgreenberg@gibsondunn.com)
  Michael J. Cohen (mcohen@gibsondunn.com)
  Robert S. Brady (rbrady@ycst.com)
  Jane Leamy (jane.m.leamy@usdoj.gov)



                                            /s/ Layla D. Milligan
                                            LAYLA D. MILLIGAN




                                               6
